Federated Funds Fidelity Bond Filing Joint Insureds Agreement and Amendments Contents of Submission: 1)(a) Copy of the Financial Institution Investment Company Asset Protection Bond (“Bond”) received on January 8, 2010 for filing as required by Rule 17g-1(g)(B)(i);* (b)Copy of the National Union Fire Insurance Company of Pittsburgh, PA Follow Form Bond (“Bond”) received on January 20, 2010 for filing as required by Rule 17g-1(g)(B)(i);** (c)Copy of the Financial Institution Excess Follow Form Certificate (“Bond”) received on February 23, 2010 for filing as required by Rule 17g-1(g)(B)(i);*** 2)Copy of the resolutions of a majority of the Funds’ Board and of the Executive Committee of the Funds’ Board, respectively, approving the amount, type, form and coverage of the Bond, and the portion of the premium to be paid by such company as required by Rule 17g-1(g)(B)(ii);* 3)Copy of a statement showing the amount of the single insured bond which each investment company would have provided and maintained had it not been named as an insured under a joint insured bond;* 4)As required by Rule 17g-1(g)(B)(iv), the period for which premiums have been paid is October 1, 2009 to October 1, 2010;and 5)Copy of the amendment, received April 7, 2010, to the agreement between the investment company and all of the other named insureds as required by Rule 17g-1(g)(B)(v). *Incorporated by reference to the Fidelity Bond filing submitted on January 15, **Incorporated by reference to the Fidelity Bond filing submitted on January 26, ***Incorporated by reference to the Fidelity Bond filing submitted on March 3, JOINT INSUREDS AGREEMENT Cash Trust Series, Inc.; Cash Trust Series II; Edward Jones Money Market Fund; Federated American Leaders Fund, Inc.; Federated Adjustable Rate Securities Fund; Federated Core Trust; Federated Core Trust II, L.P.: Federated Equity Funds; Federated Equity Income Fund, Inc.; Federated Fixed Income Securities, Inc.; Federated GNMA Trust; Federated Government Income Securities, Inc.; Federated High Income Bond Fund, Inc.; Federated High Yield Trust; Federated Income Securities Trust; Federated Income Trust; Federated Index Trust; Federated Institutional Trust; Federated Insurance Series; Federated Intermediate Government Fund, Inc.; Federated International Series, Inc.; Federated Investment Series Funds, Inc.; Federated Managed Allocation Portfolios; Federated Managed Pool Series; Federated MDT Series; Federated Municipal Securities Fund, Inc.; Federated Municipal Securities Income Trust; Federated Premier Intermediate Municipal Income Fund; Federated Premier Municipal Income Fund; Federated Short-Intermediate Duration Municipal Trust; Federated Stock and Bond Fund, Inc.; Federated Stock Trust; Federated Total Return Series, Inc.; Federated Total Return Government Bond Fund; Federated U.S.
